Case 1:18-cv-01111-JTN-ESC ECF No. 11 filed 11/02/18 PagelD.70 Page 1 of 1

WDMI Corporate Disclosure Statement pursuant to Fed. R. Civ. P, 7.1 or Fed. R. Crim. P, 12.4. (4/06)

UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF MICHIGAN

NATHAN MEDINA

Plaintiff(s), Case No. 1:18-cv-01111

V.
Hon. Paul L. Maloney

TOM LEONARD, et al.
Defendant(s).

DISCLOSURE OF CORPORATE AFFILIATIONS AND FINANCIAL INTEREST

The Doctors Management Company

(Party Name)

Pursuant to Federal Rule of Civil Procedure 7.1,

 

makes the following disclosure:
1. Is party a publicly held corporation or other publicly held entity? [ lYes No

2. Does party have any parent corporations? [V lYes [| No
If yes, identify all parent corporations, including grandparent and great-grandparent
corporations:

The Doctors Company, an Interinsurance Exchange is the sole shareholder
of The Doctors Management Company.

3. Is 10% or more of the stock of party owned by a publicly held corporation or other
publicly held entity? [__]Yes No
if yes, identify all such owners:

4. Is there any other publicly held corporation or other publicly held entity that has a direct
financial interest in the outcome of the litigation? [_|Yes [Vv] No
If yes, identify entity and nature of interest:

11/2/2018 /s/ Jaclyln R. Giffen

{Signature}

Date:

 

 
